Citation Nr: 1748535	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  05-03 165A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to service-connected burial benefits.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Mine, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to July 1970.  The Veteran died in February 2011, and the appellant is his surviving spouse.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In July 2016, the Board remanded the issues on appeal to schedule the appellant for a Board videoconference hearing.  The appellant testified at a Board videoconference hearing before the undersigned Veterans Law Judge in September 2016.  

The Board again remanded these matters in December 2016 for further development.


FINDINGS OF FACT

1.  The Veteran died in February 2011.  The Veteran's revised death certificate lists cardiopulmonary arrest and congestive heart failure as the immediate causes of death.

2.  At the time of his death, the Veteran was service-connected for depressive disorder with psychotic symptoms; diabetes mellitus type 2 with bilateral retinopathy; left lower extremity peripheral neuropathy with muscle weakness; thrombosis of brain vessels; peripheral neuropathy, left upper extremity; peripheral neuropathy, right upper extremity; right lower extremity peripheral neuropathy; dysphagia with aspiration pneumonia; hypertension; nephropathy; and erectile dysfunction.

3.  The preponderance of the evidence of record is against a finding that any of the Veteran's service-connected disabilities were a principal or contributory cause of the Veteran's death.  

4.  The preponderance of the evidence of record is against a finding that the Veteran's cardiopulmonary arrest or congestive heart failure was caused by, or was otherwise etiologically related to, his active service, to include presumed herbicide exposure.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1154, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310, 3.312 (2016).

2.  The criteria for the payment of service-connected burial benefits are not met.  38 U.S.C.A. §§ 2302, 2303, 2304, 2307, 5107(b); 38 C.F.R. §§ 3.1600 through 3.1612 (prior to July 7, 2014); 38 C.F.R. §§ 3.1700 through 3.1713 (effective from July 7, 2014).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

VA's duty to notify was satisfied by letters dated in September 2011 and January 2012.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Neither the appellant nor her representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Accordingly, the Board will address the merits of the claim.

II.  Entitlement to Service Connection

	Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in, or aggravated by, service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  E.g., Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

If a veteran was exposed to an herbicide agent during service in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, certain enumerated diseases shall be presumptively service-connected, even where there is no record of such disease during service, provided that the disease is manifested to a compensable degree as set forth in 38 C.F.R. § 3.307, and the rebuttable presumption provisions of 38 C.F.R. § 3.307 are met.  See 38 C.F.R. § 3.309(e); see also 38 C.F.R. § 3.307(a)(6)(ii).  The VA Secretary has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice: Diseases Not Associated with Exposure to Certain Herbicide Agents, 61 Fed. Reg. 59232 (Nov. 2, 1999).  

To establish service connection for the cause of a veteran's death, the evidence must show that a disability incurred in, or aggravated by, active service was the principal or contributory cause of death.  See 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).

To comprise the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death or be etiologically related to the cause of death.  See 38 C.F.R. § 3.312(b).  In the case of contributory cause of death, the appellant must show that a service-connected disability contributed substantially or materially to the veteran's cause of death, that it combined to cause death, or that it aided or lent assistance to the production of death.  See 38 C.F.R. § 3.312(c)(1) (detailing that it is not sufficient to show that a service-connected disability "casually shared in producing death, but rather it must be shown that there was a causal connection").  In general, minor service-connected disabilities, particularly those of a static nature, or those that do not materially affect a vital organ, will not be held to have contributed to death primarily due to unrelated disability.  38 C.F.R. § 3.312(c)(2).  

Determinations regarding service connection are based on a review of all of the evidence in the record, including all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  Under certain circumstances, lay evidence may be sufficient to establish a medical diagnosis or nexus. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When considering evidence and determining its probative value, the VA considers both the competency and the credibility of the witness.  See Layno, 6 Vet. App. at 469 (providing that "competency" is a "legal concept determining whether testimony may be heard and considered by the trier or fact" and that "credibility" is a "factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  

To deny a claim for benefits on its merits, the preponderance of the evidence must be against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) ("A veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' to prevail.").

The appellant contends that she is entitled to service-connection for the cause of the Veteran's death.  The Veteran died in February 2011.  An original death certificate was issued in February 2011, in which his immediate causes of death were cardiopulmonary arrest and pneumonia.  His death certificate was revised in May 2015 and his immediate causes of death were changed to cardiopulmonary arrest and congestive heart failure.  The appellant has asserted that the Veteran had a well documented history of heart problems.  See August 2015 VA Form 9; September 2016 hearing testimony.  During the September 2016 hearing, the appellant testified that she had taken the Veteran to the emergency room for chest pain in either 2006 or 2007.  She reported that the Veteran may have had a minor heart attack and an angiogram showed a blockage, but not to a degree that would require stents.

At the time of his death, the Veteran's service-connected disabilities were depressive disorder with psychotic symptoms; diabetes mellitus type 2 with bilateral retinopathy; left lower extremity peripheral neuropathy with muscle weakness; thrombosis of brain vessels; peripheral neuropathy, left upper extremity; peripheral neuropathy, right upper extremity; right lower extremity peripheral neuropathy; dysphagia with aspiration pneumonia; hypertension; nephropathy; and erectile dysfunction.  As the Veteran's principal causes of death were cardiopulmonary arrest and congestive heart failure, his death certificate establishes that none of his service-connected disabilities were principal causes of death, as none were listed as the immediate or underlying cause of death.  See 38 C.F.R. § 3.312(b).  

Further, there is no medical evidence in the record establishing that the Veteran was ever given a diagnosis of heart disease, ischemia, or infarction.  In a May 1998 private treatment record the Veteran denied any history of myocardial infarction or angina.  A June 2009 VA treatment record shows that the Veteran had undergone a heart catheterization in January 2009, after which the examining physician gave a diagnostic impression of diastolic heart failure and pulmonary hypertension.  A September 2010 VA treatment record indicated that a cardiac stress test was negative for ischemia and pulmonary embolism.  

Moreover, in June 2015 a VA examiner opined that it was less likely than not (less than 50 percent probability) that the Veteran had a diagnosis of ischemic heart disease, or that congestive heart failure could be attributed to, or be considered a sequale of, any claimed coronary artery disease.  In its instruction to the examiner, the RO noted that herbicide exposure was conceded, reported that the amended death certificate indicated the Veteran's cause of death was cardiopulmonary arrest and congestive heart failure, and included the appellant's assertion that the Veteran had ischemic heart disease.  The examiner explained that in the absence of a known myocardial infarction or ischemic cardiomyopathy, the congestive heart failure that the Veteran was suffering from cannot be attributed to be, or considered a sequale of, the claimed coronary artery disease condition.  The examiner also opined that an isolated mention of a prior medical history of coronary artery disease in a January 2010 VA treatment record was likely an aberration and erroneous entry in the chart because it was not substantiated by multiple other medical records over the span of several years

The Board acknowledges that in a May 2005 letter, Dr. M.N. at the Fairview Oxboro Clinic in Bloomington, Minnesota reported that the Veteran had complications of his diabetes mellitus related to underlying heart disease, among other things.  There are, however, no other treatment records from this facility associated with the record.  The Board further notes that in December 2016, the RO sent a letter to the appellant along with VA Forms 21-4142 and 21-4142a, requesting that she complete and return the forms so that it could obtain treatment records pertaining to the Veteran.  The RO specifically referencing treatment records from Fairview Oxboro Clinic, among others.  The RO also informed the appellant that she could provide any treatment records herself.  In January 2017, the appellant provided records from Riverside Hospital and United Hospital.  There is, however, no evidence in the record that the appellant provided the completed forms or provided records from the other named facilities.

As to congestive heart failure, the Veteran's immediate cause of death, although the Veteran was not service connected for the condition at the time of his death, service connection for his cause of death would be warranted upon establishing that the disease is subject to presumptive service connection, or upon establishing that it had onset during, or was otherwise etiologically related to, his active military service.  

As noted above, service connection may be granted on a presumptive basis for certain diseases associated with exposure to herbicide agents during the Vietnam era if such diseases are shown to be manifest to a degree of 10 percent within the period prescribed in 38 C.F.R. § 3.307(a)(6)(ii).  See 38 C.F.R. §§ 3.307(a), 3.309(e).  Here, the record establishes that the Veteran served in the Republic of Vietnam and exposure to herbicide agents is presumed.  See 38 C.F.R. § 3.307(a)(6)(iii).  However, congestive heart failure is not listed as a disease for which presumptive service connection is possible.  See 38 C.F.R. § 3.309(e).  Accordingly, service connection is not warranted on a presumptive basis.  As no other presumptive provisions appear to be applicable to the appellant's claim, the issue of presumptive service connection will not be further addressed.  

To establish service connection on a direct basis, there must be evidence of a current disability, an in-service incurrence or aggravation of a disease or injury, and a nexus between the two.  See Shedden, 381 F.3d at 1167.  

As to the first Shedden element, the Veteran had a diagnosis of congestive heart failure.  See, e.g., May 1998 private treatment record; January 2009 private treatment record; April 2009 VA treatment record; August 2010 private treatment record; October 2010 VA treatment record.

Turning to the second Shedden element, there is no evidence of an in-service incurrence or aggravation of any cardiac disorder.  The Veteran's service treatment records do not reflect any diagnosis of, or treatment for, any cardiac condition.  The Veteran's heart, lungs, and vascular system were evaluated as clinically normal in both his October 1968 induction medical examination and his June 1970 separation medical examination.  Likewise, the Veteran denied any history of cardiovascular symptoms in both an October 1968 report of medical history and a June 1970 report of medical history.

Next, considering the third Shedden element, the weight of the evidence is against a finding that the Veteran's congestive heart failure was etiologically related to his active duty service. 

In April 2015, the RO obtained a VA examiner's opinion as to the Veteran's case of death.  At the time of the opinion, the Veteran's death certificate listed pneumonia as his cause of death.  The examiner opined that it was less likely as not that the Veteran's death was caused by or substantively contributed to by his service connected dysphagia aspiration pneumonia or any of his other service connected conditions.  The examiner explained that a record review indicated that the Veteran had a pneumonia in the right upper lobe at the time of death which was unlikely to be from aspiration, as the prior aspiration pneumonias were in mid and lower parts of the lungs.  The examiner also noted that the Veteran's chronic renal failure was noted on the discharge summary as part of acute on chronic renal failure, it was, however, unlikely that the chronic renal failure was a substantial contributor to the Veteran's death as the condition was stable until just prior to his admission.  The examiner also reported that the record indicated that congestive heart failure did substantially contribute to the Veteran's death despite not being listed on the death certificate.  This involvement was evidenced by the difficulties managing his fluids evidence of fluid in the veteran's lungs.

As noted above, the RO obtained a second VA examiner's opinion as to the Veteran's cause of death once the Veteran death certificate was amended.  The June 2015 examiner opined that it was less likely than not (less than 50 percent probability) that the Veteran's death due to cardio pulmonary arrest and congestive heart failure was related to service or to ischemic heart disease.  The examiner reasoned that that death summary records indicated that the Veteran died of complications from an acute pneumonia which was complicated by development of fluid overload and worsening kidney function secondary to underlying congestive heart failure and chronic kidney disease.  

Additionally, the medical evidence of record is silent for any reported symptoms of treatment associated with congestive heart failure until May 1998, when a chest x-ray showed evidence of mild congestive heart failure.  As the Veteran's service treatment records were negative for any complaints, treatment, or diagnosis of any cardiopulmonary disorder, he was not diagnosed with congestive heart failure until many years after service, and there was a significant period between his service and his post-service complaints where the medical record was silent for complaints of congestive heart failure, the Board concludes that the weight of the evidence is against a finding of continuity of symptomatology since service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  

There is no other competent evidence or opinion indicating that there is a medical nexus between congestive heart failure and the Veteran's active duty service.  The appellant has been allowed the opportunity to furnish medical evidence in support of the claim, but has not done so.  38 U.S.C.A. § 5107(a) (claimant bears responsibility to support a claim for VA benefits).  

In reaching these conclusions, the Board has considered the appellant's contentions.  However, as a lay witness, the appellant is only competent to report on observed symptoms of the Veteran's condition and his history of medical treatment.  E.g., Layno, 6 Vet. App. at 469-70.  Although it is presumed that the Veteran was exposed to herbicides during service, determining the potential cause of congestive heart failure or the possible relationship between congestive heart failure and herbicide exposure is beyond the scope of lay observation.  See Jandreau, 492 F.3d at 1377 (providing that the question of whether lay evidence is competent and sufficient is an issue of fact that is to be addressed by the Board); Layno, 6 Vet. App. at 469-70.  As such, the appellant's lay assertions do not constitute competent evidence concerning the etiology of the Veteran's congestive heart failure.  See 38 C.F.R. § 3.159(a)(1).

In summary, the evidence of record weighs against a finding that any of the Veteran's service-connected disabilities were a principal or contributory cause of the Veteran's death.  Additionally, the competent evidence of record weighs against a finding that the Veteran's congestive heart failure had its onset during, or was otherwise etiologically related to, his active military service, to include presumed herbicide exposure.  There is also no indication of ischemic heart disease.  The Board therefore finds that the weight of the probative evidence is against a finding that a disability incurred in active service was the principal or contributory cause of the Veteran's death.  The Board is sympathetic to the appellant, a surviving spouse who lost her husband.  Nevertheless, the Board may not go beyond the factual evidence presented in this claim to provide a favorable determination.  Thus, the appellant's claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102

III.  Entitlement to Burial Benefits

The appellant applied for burial benefits in April 2011.  Effective July 7, 2014, VA amended the applicable regulations governing entitlement to monetary burial benefits, which include burial allowances for service-connected connected deaths.  However, the substantive requirements for a service-connected burial allowance remain the same as in the previous version of the regulations.  Therefore, the Board finds no prejudice to the appellant in proceeding with the issuance of a final decision, regardless of any question as to whether the RO adjudication considered the amended provisions.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

As the substantive requirements for service-connected burial allowance are the same in either version of the regulations, for the sake of clarity and consistency, the Board's discussion shall cite to the regulations in effect at the time that the appellant filed his claim (the older version of the regulations in this case, in effect prior to July 7, 2014).

Service-connected burial expenses of a deceased veteran are payable if the veteran died of a service-connected disability.  38 U.S.C.A. § 2307; 38 C.F.R. § 3.1600(a).  However, by this decision, entitlement to service connection for the cause of the Veteran's death is denied.  Consequently, the appellant's claim for service-connected burial benefits must be denied as a matter of law.  The claim for service-connected burial benefits is denied due to the absence of legal merit or the lack of entitlement under the law.  Sabonis v. West, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.  

Entitlement to service-connected burial benefits is denied.





____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


